In support of this application, appellee cites and relies mainly upon the provisions of Section 8 of Act 15 of 1934, which do *Page 567 
authorize the Court, after trial of accused for violation of the Act, to order the destruction of all alcoholic liquor illegally held and possessed by the accused at time of the seizure thereof by the Sheriff. This section of the law was not referred to by the lower court in its reasons for judgment, nor was it cited by counsel for appellee prior to filing this application. It escaped our attention also. Its existence, perforce, to some extent affects what we said in our opinion as to the nonexistence of any law carrying the drastic provisions of the Hood Bill relative to destruction of seized intoxicating liquor illegally held or possessed by the accused. However, the prosecutions involved herein, as clearly shown in the bills of information, were not predicated upon any violation of the mentioned state law but upon an ordinance of the Police Jury adopted pursuant to vote of the electors as authorized by the various local option statutes of the state.
The application for rehearing is denied.